Case 2:21-cv-01035-KM-AME Document 11 Filed 08/23/21 Page 1 of 1 PageID: 236




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



 DAYS INN WORLDWIDE, INC.,
                                              Civ. No. 21-1035 (KM)(AME)
                 Plaintiff,
                                                         ORDER
 v.

 BAKERS 26, LLC,

               Defendant.



      This matter having come before the Court on Plaintiff’s motion (DE 7) for
default judgment; and the Court having considered Plaintiff’s submissions; for
the reasons stated in the accompanying Opinion, and good cause appearing
therefor;
      IT IS this 23d day of August 2021,
      ORDERED that Plaintiff’s motion (DE 7) for default judgment is
GRANTED. Plaintiff shall file with the Court a submission detailing the
updated amount in damages, fees, and costs, and a final proposed judgment,
within thirty days of this order.
                                    /s/ Kevin McNulty
                                    ____________________________________
                                    Kevin McNulty
                                    United States District Judge
